United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-1664
                                    ___________

Edward Almonte,                       *
                                      *
            Appellant,                *
                                      * Appeal from the United States
       v.                             * District Court for the
                                      * District of Minnesota.
Lisa J.W. Hollingsworth, Warden,      *
                                      * [UNPUBLISHED]
            Appellee.                 *
                                 ___________

                              Submitted: March 15, 2007
                                 Filed: March 22, 2007
                                  ___________

Before COLLOTON, HANSEN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Edward Almonte appeals the district court’s1 denial of his 28 U.S.C. § 2241
petition, which alleged his constitutional rights were violated by a disciplinary action
that resulted in his loss of good-conduct time. Upon careful review of the record and
the appellate submissions, we hold that the district court properly concluded Almonte
was not entitled to relief under section 2241. Accordingly, we affirm. See 8th Cir.
R. 47B.
                          ______________________________


      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Susan Richard Nelson, United States Magistrate Judge for the District of Minnesota.